Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 1 of 15 PageID# 1966




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


  CENTER FOR WORKPLACE COMPLIANCE
  (f/k/a EQUAL EMPLOYMENT ADVISORY
  COUNCIL),

  Plaintiff and Counterclaim Defendant,

  v.                                             Case No. 1:20-cv-01387-AJT-JFA

  LITTLER MENDELSON, P.C., LANCE E. GIBBONS,
  THERESA GOKTURK (a/k/a CHRIS GOKTURK), and
  DOE DEFENDANTS 1-10, INCLUSIVE,

  Defendants and Counterclaimants.


          CENTER FOR WORKPLACE COMPLIANCE’S ANSWER TO
   COUNTERCLAIMS OF LITTLER MENDELSON, P.C. AND THERESA GOKTURK
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 2 of 15 PageID# 1967




        Plaintiff and Counterclaim Defendant, Center for Workplace Compliance (f/k/a Equal

 Employment Advisory Council (“EEAC”)) (“CWC” or “Counterclaim Defendant”), by and

 through its undersigned counsel, hereby answers the Counterclaim asserted in ECF No. 30 by

 Littler Mendelson, P.C. (“Littler”) and Theresa Gokturk (“Gokturk”)                 (collectively,

 “Counterclaimants”) and denies all allegations not expressly admitted herein. The numbered

 paragraphs below correspond to the paragraph numbers contained in the Counterclaim, which does

 not include paragraphs numbered 6 or 7, instead skipping from paragraph 5 to paragraph 8.

                                       INTRODUCTION

        1.      The allegations regarding whether persons were employees of CWC or NT Lakis,

 LLP consist of conclusions of law to which no responsive pleading is required. To the extent that

 a response is required, CWC denies those allegations. CWC denies the remaining allegations in

 Paragraph 1.

        2.      CWC admits that Counterclaimants seek the judicial declarations described in

 Paragraph 2, but CWC denies that Counterclaimants are entitled to these judicial declarations.

                                            PARTIES

        3.      CWC admits the allegations in Paragraph 3.

        4.      CWC admits that Gokturk is an individual and resident of Annandale, Virginia and

 that from 2002 through February 2019, Gokturk provided services to NT Lakis, LLP (including

 its applicable predecessors) and its affiliated organizations and clients, including CWC (and its

 predecessor, EEAC), pursuant to a series of written agreements, which are documents, which speak

 for themselves. The remaining allegations in Paragraph 4 consist of conclusions of law to which

 no responsive pleading is required. To the extent that a response is required, CWC denies those

 remaining allegations.




                                                 1
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 3 of 15 PageID# 1968




        5.       CWC admits the allegations in Paragraph 5.

                                 JURISDICTION AND VENUE

        8.       CWC admits that Counterclaimants purport to allege claims that, if colorable,

 would vest the Court with subject-matter jurisdiction under 28 U.S.C. §§ 1331, 1338(a) and 2201.

        9.       CWC admits that venue in this District Court is proper.

                                  FACTUAL BACKGROUND:

                        CWC’S APPLICATIONS TO REGISTER COPYRIGHTS

        10.      CWC admits the allegations in the first sentence of Paragraph 10. CWC admits

 that its Amended Complaint includes allegations that Littler, Gokturk, and Gibbons infringed

 certain works owned by CWC, which are identified in Exhibit B to the Amended Complaint

 (“Copyrighted Works”). The Amended Complaint is a document, which speaks for itself. CWC

 denies the remaining allegations in Paragraph 10.

        11.      CWC admits that the Amended Complaint includes allegations that Littler and

 Gokturk infringed CWC’s copyright in the presentation entitled “Big Data Analytics and Artificial

 Intelligence: The Compliance and Diversity Implications of Automating Early Stage

 Recruitment.”

        12.      CWC admits that Exhibit B to the Amended Complaint includes, among other

 things, the information identified in Paragraph 12.

        13.      CWC admits that its earliest applications for the Copyright Works were submitted

 on March 30, 2020 and admits that it received copyright registrations for certain Copyrighted

 Works after filing the initial complaint on November 13, 2020, but CWC received all registrations

 prior to filing the Amended Complaint on December 8, 2020. Each certificate of registration for




                                                 2
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 4 of 15 PageID# 1969




 each of the Copyrighted Works is a document that speaks for itself. The remaining allegations in

 Paragraph 13 are denied. In particular, CWC denies that its copyright applications claim that any

 of the Copyrighted Works were created by employees of CWC. The Copyright Office’s standard

 online copyright application for a literary work asks the applicant to select “Yes” or “No” to the

 question “Is this author’s contribution a work made for hire?” There are not separate selections

 for works made for hire by employees or independent contractors subject to a written agreement,

 as paragraph 13 suggests. CWC selected “Yes” because the Copyrighted Works were primarily

 drafted by personnel within the scope of their job duties at NT Lakis, LLP (including its

 predecessors) for the benefit of CWC (or its predecessor, EEAC, as applicable) and were specially

 commissioned as works made for hire of CWC. CWC admits that the certificates of registration

 for the Copyrighted Works appear to include the phrase “employer for hire” instead of “work made

 for hire.”

         14.    CWC admits that CWC is correctly identified as the “Copyright Claimant” in the

 registration certificates for all of the Copyrighted Works. CWC admits that for Copyrighted Works

 authored as works made for hire of EEAC, the registration certificates state that CWC is the

 Copyright Claimant pursuant to “Transfer by operation of law from EEAC; transfer by written

 agreement from NT Lakis.” CWC denies the remaining allegations in Paragraph 14.

         15.    The first sentence of paragraph 15 consists of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies those

 allegations. CWC admits that the Copyright Office’s standard online copyright application for a

 literary work asks the applicant to select “Yes” or “No” to the question “Is this author’s

 contribution a work made for hire?” There are no separate selections for works made for hire by

 employees or independent contractors subject to a written agreement. CWC admits that the




                                                 3
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 5 of 15 PageID# 1970




 Copyright      Office’s    standard     online       application   provides     this       hyperlink

 https://www.copyright.gov/eco/help-author.html, but CWC denies that the webpage purports to

 provide “the legal criteria” used to establish whether a work is a “work made for hire.”

        16.     The allegations in Paragraph 16 consist of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies the

 allegations.

        17.     The allegations in Paragraph 17 consist of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies the

 allegations.

                 CWC’S FALSE STATEMENTS TO THE U.S. COPYRIGHT OFFICE

        18.     CWC admits that CWC submitted copyright applications for each of the

 Copyrighted Works, which identified CWC as the current copyright claimant and admits that the

 registration certificates for all of the Copyrighted Works correctly identify CWC as the “Copyright

 Claimant.” CWC denies the remaining allegations in Paragraph 18.

        19.     CWC denies that it made any false statements to the Copyright Office. The

 allegations addressing whether persons were employees of CWC for purposes of the work-for-hire

 doctrine consist of conclusions of law to which no responsive pleading is required. To the extent

 a response is required, CWC denies those allegations. CWC admits that the Copyrighted Works

 were primarily drafted by personnel within the scope of their job duties at NT Lakis, LLP

 (including its predecessors) for the benefit of CWC (or its predecessor, EEAC, as applicable) and

 were specially commissioned as works made for hire of CWC.

        20.     CWC denies the allegations in Paragraph 20.

        21.     CWC denies the allegations in Paragraph 21.




                                                  4
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 6 of 15 PageID# 1971




        22.     CWC admits that the registration certificates for the Copyrighted Works are

 documents, which speak for themselves and identify NT Lakis, LLP (or its applicable predecessor)

 as “employer for hire” in the “Authorship on Application” section. The remaining allegations in

 Paragraph 22 regarding whether persons were employees of NT Lakis, LLP (or its predecessor)

 for purposes of the work-for-hire doctrine or an author for purposes of copyright law are

 conclusions of law to which no response is required. To the extent a response is required, CWC

 denies those allegations.

        23.     CWC denies the allegations in the first sentence of Paragraph 23. CWC admits that

 Joe Lakis is the president of CWC and is also currently the sole Senior Partner of NT Lakis, LLP.

 CWC denies the remaining allegations in the second sentence of Paragraph 23. The remaining

 allegations regarding whether persons were employees of CWC or NT Lakis, LLP for purposes of

 the work-for-hire doctrine consist of conclusions of law to which no responsive pleading is

 required. To the extent a response is required, CWC denies those remaining allegations.

        24.     CWC admits that Gokturk provided services to NT Lakis, LLP (and its

 predecessors) and affiliated organizations and clients, including CWC (and its predecessor, EEAC)

 from 2002 through February 2019, which were rendered in connection with a series of written

 agreements between Gokturk and NT Lakis, LLP (or its applicable predecessor). The remaining

 allegations in Paragraph 24 regarding whether Gokturk, for purposes of copyright law, was: (i) an

 author of any Copyrighted Works; (ii) a party to an agreement that constitutes a “work made for

 hire” agreement or an assignment of purported copyrightable authorship; and (iii) an employee or

 an independent contractor of NT Lakis, LLP (or its predecessors) or CWC (or EEAC) for the

 purpose of the work-for-hire doctrine consist of conclusions of law to which no responsive




                                                5
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 7 of 15 PageID# 1972




 pleading is required. To the extent that a response is required, CWC denies those remaining

 allegations.

        25.     CWC admits that Gibbons was a partner of NT Lakis, LLP from January 1, 2017

 to July 20, 2018, signed the Partnership Agreement, and was CWC’s outside Assistant General

 Counsel at the time of his withdrawal from NT Lakis, LLP. The allegations regarding whether

 Gibbons was a party to an agreement with CWC or NT Lakis, LLP as well as the legal obligations

 governing Gibbons’ relationship with NT Lakis, LLP consist of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies those

 allegations. The remaining allegations in Paragraph 25 regarding whether Gibbons, for purposes

 of copyright law, was: (i) an author of any Copyrighted Works; (ii) a party to an agreement that

 constitutes a “work made for hire” agreement or an assignment; and (iii) an employee of NT Lakis,

 LLP or CWC for the purpose of the work-for-hire doctrine consist of conclusions of law to which

 no responsive pleading is required. To the extent that a response is required, CWC denies those

 remaining allegations.

        26.     The allegations of Paragraph 26 consist of conclusions of law to which no

 responsive pleading is required.    To the extent a response is required, CWC denies those

 allegations.

        27.     CWC denies the allegations in Paragraph 27.

        28.     CWC denies the allegations in Paragraph 28.

 PARTICULAR EXAMPLES OF CWC’S FRAUDULENTLY OBTAINED COPYRIGHT REGISTRATIONS

        29.     CWC denies the allegations in Paragraph 29.

        30.     CWC admits that the Copyrighted Works at issue in CWC’s infringement claims

 against Littler, Gokturk, and Gibbons are identified in Exhibit B to the Amended Complaint. CWC




                                                6
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 8 of 15 PageID# 1973




 denies that it has refused to make the Copyrighted Works available to Counterclaimants. With

 respect to the remaining allegations in Paragraph 30, CWC is without knowledge or information

 sufficient to form a belief as to the truth of the allegations in Paragraph 30 about what Littler,

 Gokturk, and Gibbons know.

                 EXHIBIT B – CWC MEMOS 20-037, 20-002, 20-003 AND 20-004

        31.     CWC admits that Eastman is a partner at NT Lakis, LLP and that Eastman drafted

 text within CWC Memo 20-037 within the scope of his job duties for NT Lakis, LLP.

        32.     CWC admits that NT Lakis, LLP is governed, in part, by the terms of the

 Partnership Agreement. The allegations in the second sentence of Paragraph 32 consist of

 conclusions of law to which no responsive pleading is required. To the extent that a response is

 required, CWC denies those allegations. CWC denies the remaining allegations of Paragraph 32.

        33.     CWC admits that CWC Memo 20-037 was written and published in 2020. The

 remaining allegations in Paragraph 33 consist of conclusions of law to which no responsive

 pleading is required.   To the extent a response is required, CWC denies those remaining

 allegations.

        34.     CWC denies the allegations in the second sentence of Paragraph 34. The remaining

 allegations in Paragraph 34 regarding whether Eastman, for purposes of copyright law, was an

 author or was party to an agreement that constitutes a “work made for hire” agreement or an

 assignment consist of conclusions of law to which no responsive pleading is required. To the

 extent that a response is required, CWC denies those remaining allegations.

        35.     CWC admits that the application to register CWC Memo 20-037 is a document,

 which speaks for itself and contains the transfer statement: “Transfer of any and all remaining




                                                 7
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 9 of 15 PageID# 1974




 copyright interests from NT Lakis to CWC by written agreement.” CWC denies the remaining

 allegations in Paragraph 35.

        36.     CWC denies the allegations in Paragraph 36.

        37.     CWC admits that, within the scope of his job duties for NT Lakis, LLP, Eastman

 drafted text within the CWC Memos 20-002, 20-003 and 20-004, which correspond to “Claim

 Nos. 9-11 on Exhibit B.”

        38.     CWC admits that the applications to register CWC Memos 20-002, 20-003 and 20-

 004 are documents, which speak for themselves and each contain the transfer statement: “Transfer

 of any and all remaining copyright interests from NT Lakis to CWC by written agreement.” CWC

 denies the remaining allegations in Paragraph 38.

        39.     CWC denies the allegations in Paragraph 39.

                                EXHIBIT B – CWC MEMO 20-001

        40.     CWC admits that Petrella is a partner at NT Lakis, LLP and that Petrella drafted

 text within CWC Memo 20-001 within the scope of his job duties for NT Lakis, LLP.

        41.     CWC admits that CWC Memo 20-001 was written in 2019 and 2020 and published

 in January 2020. The remaining allegations in Paragraph 41 consist of conclusions of law to which

 no responsive pleading is required. To the extent a response is required, CWC denies those

 remaining allegations.

        42.     CWC denies the allegations in the second sentence of Paragraph 42. The remaining

 allegations in Paragraph 42 regarding whether Petrella, for purposes of copyright law, was an

 author or was party to an agreement that constitutes a “work made for hire” agreement or

 assignment consist of conclusions of law to which no responsive pleading is required. To the

 extent a response is required, CWC denies those remaining allegations.




                                                8
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 10 of 15 PageID# 1975




        43.     CWC admits that the application to register CWC Memo 20-001 is a document,

 which speaks for itself and contains the transfer statement: “Transfer of any and all remaining

 copyright interests from NT Lakis to CWC by written agreement.” CWC denies the remaining

 allegations in Paragraph 43.

        44.     CWC denies the allegations in Paragraph 44.

                        FIRST COUNTERCLAIM FOR RELIEF
                      (DECLARATORY JUDGMENT THAT CWC IS NOT
                 THE COPYRIGHT OWNER FOR SOME OR ALL OF THE WORKS)

        45.     In answering Paragraph 45, CWC incorporates by this reference its responses to

 Paragraphs numbered 1-5 and 8-44 of the Counterclaim as if fully stated here.

        46.     The allegations in Paragraph 46 consist of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies the

 allegations in Paragraph 46.

        47.     CWC admits the allegations in the first sentence of Paragraph 47. The remaining

 allegations of Paragraph 47 consist of conclusions of law to which no responsive pleading is

 required. To the extent a response is required, CWC denies those remaining allegations.

        48.     CWC denies the allegations in Paragraph 48.

        49.     The allegations in Paragraph 49 consist of conclusions of law to which no

 responsive pleading is required. To the extent that a response is required, CWC denies the

 allegations in Paragraph 49.

        50.     CWC admits that Counterclaimants seek the declaratory judgment described above,

 but CWC denies that Counterclaimants are entitled to any of the relief requested in Paragraph 50.




                                                9
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 11 of 15 PageID# 1976




                               SECOND COUNTERCLAIM
                (DECLARATORY JUDGMENT THAT THE COPYRIGHT REGISTRATIONS
              IN SOME OR ALL OF THE WORKS ARE INVALID AND UNENFORCEABLE)

        51.     In answering Paragraph 51, CWC incorporates by this reference its responses to

 Paragraphs numbered 1-5 and 8-44 of the Counterclaim as if fully stated here.

        52.     CWC denies the allegations in Paragraph 52.

        53.     CWC denies the allegations in Paragraph 53.

        54.     CWC denies the allegations in Paragraph 54.

        55.     CWC denies the allegations in Paragraph 55.

        56.     CWC admits that Counterclaimants seek the declaratory judgment described above,

 but CWC denies that Counterclaimants are entitled to any of the relief requested in Paragraph 56.

                 RESPONSE TO COUNTERCLAIM PRAYER FOR RELIEF

        CWC denies that Counterclaimants are entitled to any of the relief requested in paragraphs

 1 through 5, and all subparts, of the Prayer for Relief contained in the Counterclaim or to any relief

 whatsoever.

                              CWC’S AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        Counterclaimants fail to state a claim against CWC upon which relief can be granted.

 Further, Counterclaimants claims are ambiguous, vague, and/or unintelligible. CWC avers that

 Counterclaimants’ claims do not describe the events or legal theories with sufficient particularity

 to permit CWC to ascertain all defenses that may exist.

                                    Second Affirmative Defense

        Counterclaimants’ claims are barred, in whole or in part, by the applicable statute of

 limitations because Gokturk was aware that the Copyrighted Works consistently contained

 copyright notices solely in favor of CWC or EEAC, as applicable, and she did not contest such


                                                  10
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 12 of 15 PageID# 1977




 public attribution of copyright ownership solely to those entities until after the statute of limitations

 for such claims.

                                      Third Affirmative Defense

         Counterclaimants’ claims are barred, in whole or in part, by the doctrines of laches, waiver,

 unclean hands, and/or estoppel because Gokturk knowingly drafted materials for EEAC and CWC,

 which consistently contained copyright notices solely in favor of those entities and she did not

 contest such attribution of copyright ownership solely to those entities throughout the 17 years that

 she provided services to CWC and its predecessor EEAC. Gokturk’s years of failure to raise any

 objection invited CWC to rely upon the copyright notices exclusively in favor of CWC (or EEAC,

 as applicable), which it relied upon when registering the Copyrighted Works.

                                     Fourth Affirmative Defense

         Counterclaimants’ claims are barred, in whole or in part, because Counterclaimants lack

 standing to challenge the sufficiency of work-made-for-hire and/or assignment agreements

 between CWC and NT Lakis, LLP as well as between NT Lakis, LLP and its partners and lawyers

 because Counterclaimants’ are not a party to such agreements and are not the owners of the

 copyrights subject to such agreements.

                       Reservation of Rights to Assert Additional Defenses

         CWC has not knowingly or intentionally waived any applicable defenses, and it reserves

 the right to assert and rely upon other applicable defenses that may become available or apparent

 during discovery in this matter. CWC reserves the right to amend or seek to amend its answer

 and/or affirmative defenses.




                                                    11
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 13 of 15 PageID# 1978




                                    PRAYER FOR RELIEF

        WHEREFORE, CWC respectfully demands the entry of judgment in its favor and against

 Counterclaimants as follows:

    A. That the Counterclaim and each and every allegation and subpart contained therein be

        dismissed with prejudice;

    B. That CWC recover its costs of suit incurred herein, including reasonable attorneys’ fees;

        and

    C. For such other and further relief as the Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

        Plaintiff and Counterclaim Defendant, CWC, hereby demands a jury trial on all claims and

 issues so triable by right to a jury in accordance with Rule 38 of the Federal Rules of Civil

 Procedure.



  Dated: February 9, 2021                        Respectfully submitted,

                                                 MORGAN LEWIS & BOCKIUS LLP
                                                 By:      /s/ Mark L. Krotoski
                                                          /s/ J. Kevin Fee
                                                     Mark L. Krotoski (pro hac vice)
                                                     J. Kevin Fee (Virginia Bar. No. 88376)
                                                     Jane W. Wise (pro hac vice)
                                                     Rachel E. Fertig (pro hac vice)
                                                     1111 Pennsylvania Ave. NW
                                                     Washington, DC 20004-2541
                                                     Telephone: +1.202.739.3000
                                                     Facsimile: +1.202.739.3001

                                                      Thomas Y. Nolan (pro hac vice)
                                                      1400 Page Mill Road
                                                      Palo Alto, CA 94304
                                                      Telephone: +1.650.843.4000
                                                      Facsimile: +1.650.843.4001
                                                      mark.krotoski@morganlewis.com
                                                      kevin.fee@morganlewis.com


                                               12
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 14 of 15 PageID# 1979




                                            jane.wise@morganlewis.com
                                            rachel.fertig@morganlewis.com
                                            thomas.nolan@morganlewis.com

                                            Attorneys for Plaintiff and Counterclaim
                                            Defendant Center for Workplace
                                            Compliance




                                       13
Case 1:20-cv-01387-AJT-JFA Document 40 Filed 02/09/21 Page 15 of 15 PageID# 1980




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 9, 2021, the foregoing CENTER FOR WORKPLACE

 COMPLIANCE’S ANSWER TO COUNTERCLAIMS OF LITTLER MENDELSON, P.C. AND

 THERESA GOKTURK was electronically filed with the Clerk of the Court using the CM/ECF

 system, which will then send a notification of such filing (NEF) to the following counsel:

  Attorneys for Defendants and                     Attorneys for Defendant and Counterclaimant
  Counterclaimants Littler Mendelson, P.C.,        Lance E. Gibbons
  and Theresa Gokturk

  John A. Burlingame                               Robert C. Gill, II
  (Virginia Bar No. 32694)                         (Virginia Bar No. 26266)
  2550 M Street, NW                                Ian A. McLin (Virginia Bar No. 92403)
  Washington, DC 20037                             Saul Ewing Arnstein & Lehr LLP
  Telephone: +1.202.626.6871                       1919 Pennsylvania Ave. NW, Suite 550
  john.burlingame@squirepb.com                     Washington, DC 20006
                                                   Telephone: +1.202.295.6605
  David S. Elkins (pro hac vice)                   robert.gill@saul.com
  Joseph Patrick Grasser (pro hac vice)            ian.mclin@saul.com
  1801 Page Mill Road, No. 110
  Palo Alto, CA 94304
  Telephone: +1.650.843.3378
  david.elkins@squirepb.com
  joseph.grasser@squirepb.com

  Joseph A. Meckes (pro hac vice)
  275 Battery Street, 26th Floor
  San Francisco, CA 94111
  Telephone: +1.925.595.8225
  joseph.meckes@squirepb.com

  Eleanor Marie Carney Hagan
  (pro hac vice)
  Key Tower, 127 Public Square #4900
  Cleveland, OH 44144
  Telephone: +1.216.479.8072
  eleanor.hagan@squirepb.com

  Dated: February 9, 2021                              By:        /s/ J. Kevin Fee
                                                                 J. Kevin Fee
